Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vassar (US 4,248,445), herein referred to as ‘445.
For Claim 1, ‘445 discloses a brake device for a swivel caster, wherein a brake shoe (24, 24) is disposed so as to face a peripheral surface of a wheel of the swivel caster and a cable (30, 45) connected to an operation lever (45) is inserted into a pivot shaft (16) of the caster to be connected to the brake shoe (24, 24), and wherein a ball chain (30) is interposed at least in a part of the cable (30, 45) inserted into the pivot shaft (16).  
For Claim 2, ‘445 discloses the brake device for a swivel caster according to claim 1, wherein two brake shoes (24, 24) are pivotally provided so as to face the peripheral surface of the wheel, and when the brake shoes (24, 24) abut against the peripheral surface of the wheel, one of the brake shoes (24, 24) is provided so as to come into pressure-contact against one 
For Claim 5, ‘445 discloses the brake device for a swivel caster according to claim 1, wherein a cable connector (40, 43) having a slide member (40, 43) is provided in the middle of the cable (30, 45), and the cable (45) on an operation lever side is connected to the cable (30) on a brake shoe side through the slide member (40, 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vassar (US 4,248,445), herein referred to as ‘445 as applied to claim 1 above, and further in view of GB 1,393,759, herein referred to as ‘759.

‘759 teaches forming a brake shoe surface as rough (Page 2, Line 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the rough brake shoe surface of ‘759 to the brake shoe of ‘445. One would be motivated to make such a modification in order to reduce slippage between the wheel and brake shoe to more effectively brake the caster wheel and prevent it from moving when not desired.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vassar (US 4,248,445), herein referred to as ‘445 as applied to claim 1 above, and further in view of JP H11-48704, herein referred to as ‘704.
For Claim 4, ‘445 discloses the brake device for a swivel caster according to claim 1 , except wherein a spring is interposed in the cable. 
‘704 teaches a caster assembly having a spring (39) interposed in a cable (31, 38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a spring interposed in a cable as taught by ’704 to the cable of ‘445. One would be motivated to make such a modification in order to keep the cable in tension.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4679645 is pertinent to applicant’s disclosure but has not been relied upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677